Title: From Thomas Jefferson to John Vaughan, 15 April 1806
From: Jefferson, Thomas
To: Vaughan, John


                        
                            Dear Sir
                            
                            Washington Apr. 15. 06
                        
                        On recurring to my letter of Jan. 14. I find that though the remittance I then troubled you with was intended
                            to include, with the newspapers there mentioned, mr Poulson’s Daily Advertiser, yet I omitted to enumerate it. I will
                            therefore pray you to discharge my arrears to him, which to the 1st. day of the present year amount to 18.D. which the sum
                            remaining will just cover. pardon the trouble I have given you and accept my friendly salutations & best wishes.
                        
                            Th: Jefferson
                            
                        
                    